Title: To Benjamin Franklin from Madame Brillon, 6 October 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 6 octobre a lyon [1781]
J’esperois mon bon papa recevoir de vos nouvélles ici; lorsque mon mari reçut son pacquét de léttres le coeur me battit et je dis óh surement mon ami m’aura écrit un petit mot; mon éspérançe a été déçuë; j’ai pourtant écrit a tous mes amis de passy; a vous mon chér papa de villeneuve le roy, au grand voisin de villeneuve le roy et de dijon, et ce grand voisin qui m’aime, qui n’est point malade comme moi, n’y ambassadeur des états unis comme vous ne m’a point écrit non plus sur qui donc et sur qu’oi compter—je pars de cette grande et belle ville dans deux ou trois jours pour allér a Avignon, nous irons si le vent est propice en 24 heures cela m’avancera vérs le but; je trouve déja du changement dans la temperature nous mangeons ici d’éxçéllentes fraises et le soleil y est chaud; mais partout partout mes bons et fidéls amis de passy me manquent; mes yeux les chérchent et mon coeur les demandent; les mercredis et samedis surtout rien ne me distrait rien ne m’amuse óh mon ami j’ai déja vu bien des choses, et de bélles choses, mais le moment ou je vous retrouvérai ou je me réunirai a vous sera le plus beau de ma vie:/:
Reçevés mon bon papa, l’hommage de mes enfants, de mon mari, de mes camarades de voyages; nous nous rappellons au souvenir de monsieur votre fils:/:
Voulés vous bien faire reméttre la léttre cy jointe a mde le veillard:/:
 
Addressed: A Monsieur / Monsieur franklin / ambasadeur des Etats / unis de L’amerique:/: / à Passy prèz Paris
